411 F.2d 602
UNITED STATES of America, Plaintiff-Appellee,v.Jack W. SATTERFIELD, Sr., Defendant-Appellant.
No. 26659.
United States Court of Appeals Fifth Circuit.
May 20, 1969.

J. Russell Hornsby, court-appointed, Orlando, Fla., for appellant.
Edward F. Boardman, U. S. Atty., Robert B. McGowan, Asst. U. S. Atty., Tampa, Fla, for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and CASSIBRY, District Judge.
PER CURIAM:


1
This is an appeal from the conviction of appellant for making a false and fraudulent statement and representation of a material fact in a matter within the jurisdiction of the Treasury Department, in violation of Section 1001, 18 U.S.C.A.


2
We conclude that there is no merit in the grounds of appeal.


3
We are satisfied that the indictment adequately alleged the materiality of the false statement, within the concept of Gonzales v. United States (10 Cir., 1960), 286 F.2d 118, relied upon by appellant.


4
It is clear that the parol evidence rule has no application to a case such as this, where the government proved by one of the purported parties to an assignment that the side agreement between appellant and the purported assignee prevented the document from being the assignment which it purported to be.


5
Finally, there was ample evidence to submit to the jury the question of the wilful and intentional purpose of appellant to deceive the Internal Revenue Agent into accepting the purported assignment as speaking the truth when it, in fact, did not.

The judgment is

6
Affirmed.